DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 is being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hunziker et al. (U.S. Pat. App. Pub. No. 2010/0212433) in view of Kathman et al. (U.S. Pat. App. Pub. No. 2008/0136955) and further in view of Nishida et al. (U.S. Pat. App. Pub. No. 2019/0044069).
Hunziker discloses, as shown in Figure 5, a sensor with
(1) a base substrate (20a); a device (1) provided on the base substrate (20a) and including; a first connector (22) electrically connecting the base substrate (20a) and the device; and a resin (3) package provided on the base substrate (20a) and embedded with the device and the first connector (22); wherein the resin (3) package includes an exposure hole (8) exposing the device (1) to an outside (see Figure 5); 
Hunziker teaches the above outlined features except for selecting specifically semiconductor chip such as detector.  However, Kathman discloses an integrated camera having the semiconductor die is a detector (see claim 3). Hunziker and Kathman teach all claimed limitations except for a concave-convex portion.  Furthermore, Nishida discloses a resin film with (1)…. a concave-convex portion (see [0017]). Hunziker, Kathman and Nishida are analogous art because both are directed to a semiconductor devices including a semiconductor die and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Nishida into Hunziker and Kathman because they are from the same field of endeavor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Hunziker, Kathman and Nishida since it has been held to be within the general skill of a worker in the art to select a known semiconductor device package on the basis of its suitability for the intended use as a matter of obvious design choice, Also, the a concave-convex portion shape of opening was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the planar surface of the entire upper surface of the layer of material would yield .

Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        September 28, 2021